DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air directing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: In the specification, the number 40 is designated to be “a surface” and number 42 is designated to be “an aperture”.  However the figure shows that both numbers 40 and 42 point at the same sloped surface.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aperture” in claim 5 (Noted: as mentioned above, number 42 does not point at any aperture in figure, therefore an actual aperture/opening is not shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air directing device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant amend the limitation to “the at least one air directing device”.  Also claims 2-4 present the same antecedent issues.
Claim 1 recites “the air directing device and the adjacent surface are mutually inclined at an inclination angle which is between 23° and 27°”.  It’s not clear what “mutually inclined” means.  Does that mean the inclined angle is between the aid directing device and the adjacent surface?  Or does that mean the inclined angle is formed both a) between an additional reference point and the aid directing device and b) between the adjacent surface and the same additional reference point (because one of the definition for the word “mutual” include “shared in common”) ?  For examining purpose, examiner interprets that the limitation is “the adjacent surface is inclined at an inclination angle which is between 23° and 27° with respect to the at least one air directing device”.
Claim 4 recites “a base of the air vent”.  It’s not clear what structural limitation is required for “base”.  For examining purpose, examiner interprets that the limitation is “a surface of the air vent”.
Claim 5 recites “the adjacent surface is at least in part an aperture of the air vent”.  An aperture is just an opening or open space.  It’s not clear how the adjacent surface (which is a solid surface) can be part of an opening or open space.  Also claim 1 recites “an air exit opening”, and it’s not clear if the aperture in claim 5 refers back to the air exit opening in claim 1.  For examining purpose, examiner interprets that the limitation is “the adjacent surface in contact with a surface forming the air exit opening”.
Claim 6 recites “An instrument panel for a motor vehicle comprising at least one air vent according to claim 1”.  It’s unclear if the entire “a motor vehicle comprising at least one air vent according to claim 1” part of the preamble since there’s no wherein clause or “:” that clearly separates preamble from body of the claim.
Claim 7 recites “an operator part”.  It’s not clear what an operator part is or what structural limitation it includes.
Claim 11 recites “an operator part”.  It’s not clear what an operator part is or what structural limitation it includes.
Claim 11 recites “the air vent is located above the adjacent surface” (This looks like that the adjacent surface is not part of the air vent).  However, claim 1 recites “air vent comprising…a surface that is adjacent” (This means the adjacent surface is part of the air vent).  It’s not clear how the air vent can be located above a surface when the surface is part of the air surface adjacent to the air vent is configured as an operator part…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20100124876) in view of Nagasaka (US 20100304655), and further in view of Meckler (US 5954577).
Regarding claim 1, Yu teaches an air vent for a motor vehicle ([0008] line 1, “interior 10 of a vehicle”), comprising: 
at least one air directing device (one of louvers 70, fig 2) that is located in a region of (near or approximate) an air exit opening (56, fig 3.  [0013] line 2, “outlet 56”) (noted that louvers 70 are located at a location near the air exit opening 56);
a surface (annotate figure 1) that is adjacent the air exit opening, wherein
the air vent “permits air flowing out of the air exit opening” (the vent is capable of allow air flowing out of air exit opening in order to supply air to vehicle interior), by way of the Coanda effect [0026] lines 1-3, “FIG. 4 shows the operation of the exemplary air duct outlet 14 and also shows the air stream moving in pattern referred to as the Coanda effect”), to flow so as to be directed along the surface that is adjacent the air exit opening (see fig 4.  Air stream 
Yu fails to teach the adjacent surface is inclined at an inclination angle which is between 23° and 27° with respect to the at least one air directing device (See 112b rejection), and the directed air has a volumetric flow of between 30 m^3/h and 700 m^3/h.

[AltContent: textbox (Surface that is adjacent to opening 26)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    8
    8
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated figure 1)]

Nagasaka teaches an adjacent surface (7a, fig 1) are inclined at an inclination angle which is between 23° and 27° with respect to at least one air directing device (9, fig 1) (See fig 1 and 3 and annotated figure 2.  Nagasaka [0038] states “As illustrated in FIG. 3, when the first fin 9 is held horizontal”.  Fig 3 and fig 1 show the same condition for fin 9.  [0041] states that angle for 
Nagasaka discloses that the angle between the sloped surface 7a and the damper 9 is a result effective variable for whether or not air is diffused when air exits the register (as seen in fig 10a-b vs 10c. In 10c, air is diffused while in fig 10a-b are is not diffused).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the angle between the damper/louver with respect to the sloped surface adjacent the damper/louver, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious at the time of filing to modify Yu as taught by Nagasaka by adjusting the angle between louvers and the adjacent surface at a particular desired angle in order to avoid air being diffused when exit the air outlet of the register. 

[AltContent: textbox (When fin 9 is in horizontal, this angle is the same as angle K4.)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    434
    578
    media_image2.png
    Greyscale

[AltContent: textbox (Annotated figure 2)]

Meckler teaches air volumetric flow is between 30 m^3/h and 700 m^3/h, which is between 17 cfm and 412 cfm. (Col 9 lines 52-54, “The minimum volumetric air flow rate for most full size sedans (e.g., 6 passenger sedans) will normally be on the order of about 100 to 300 cubic feet per minute”).
It would have been obvious at the time of filing to modify Yu in view of Nagasaka as taught by Meckler to have air volumetric flow of 30 m^3/h and 700 m^3/h in order to make sure enough cooling air is supplied for the vehicle cabin in the event that larger number of passengers are present.
Regarding claim 2, Yu in view of Nagasaka, Meckler teaches the at least one air device and the adjacent surface are mutually inclined at an inclination angle of 26° (Nagasaka teaches angle is between 20 and 30 degree as shown above), and the directed air has a volumetric flow of between 60 m^/h and 180 m^/h, which is 35.31~105.94 cfm. (Meckler teaches range is 100-300 cfm.  Therefore the flow rate can be, for example, 101 cfm, and it falls within the claimed range.)
Regarding claim 3, Yu in view of Nagasaka, Meckler teaches the adjacent surface is located below the at least one air directing device (See annotate figure 1 and Yu fig 2-3)
Regarding claim 4, Yu in view of Nagasaka, Meckler teaches the at least one air directing device is a base of the air vent and/or has a pivot axis that is parallel to a surface (see 112 rejection) of the air vent. (Noted the limitation is “and/or”.  Merriam-webster dictionary definition for parallel include “extending in the same direction”.  The at least one air directing device has a pivot axis, Yu 72, that is parallel to a lower surface of the air vent because the axis and the lower surface of housing 28 both extend into paper).

Regarding claim 6, Yu in view of Nagasaka, Meckler teaches an instrument panel (Yu 16, fig 1) for a motor vehicle comprising:
at least one air vent according to claim 1 (the combination of Yu in view of Nagasaka, Meckler shown in claim 1 rejection).
Regarding claim 8, Yu in view of Nagasaka, Meckler teaches a motor vehicle comprising at least one seat (Nagasaka [0101] line 3, “front passenger seat”) “that receives a vehicle occupant” (This is intended function), and an air vent according to claim 1 (the combination of Yu in view of Nagasaka, Meckler shown in claim 1 rejection).
Regarding claim 9, Yu in view of Nagasaka, Meckler teaches an instrument panel (Yu 16, fig 1) having the air vent.
Regarding claim 10, Yu in view of Nagasaka, Meckler teaches the air vent directs the volumetric flow “at least in part to a hip point of a vehicle occupant” (This is intended function.  The occupant is not positively recited.  The air vent is capable of directing flow to a hip point of a person by moving louvers).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20100124876) in view of Nagasaka (US 20100304655), further in view of Meckler (US 5954577), and further in view of Jablonski (US 20160176264).
Regarding claim 7, Yu in view of Nagasaka, Meckler teaches all the limitations of claim 6.

Jablonski teaches an surface (surface where selection mechanisms 36 are located in fig 3-4) adjacent an air exit opening (31, fig 3-4) has at least in part an operator part (the selection mechanisms 36 are for users to operate, therefore they form an operator part).
It would have been obvious at the time of filing to modify Yu in view of Nagasaka, Meckler as taught by Jablonski by locating the operator part to the area/surface adjacent an air exit opening in order to allow users to instantly feel the airflow condition as soon as they select desired options so that users can decide whether to select a different ventilation option.
Regarding claim 11, Yu in view of Nagasaka, Meckler teaches all the limitations of claim 8.
Yu in view of Nagasaka, Meckler fails to teach the surface adjacent to the air vent is configured as an operator part, and the operator part is operatively connected to an air-conditioning system that is situated in the motor vehicle.
Jablonski teaches an surface (surface where selection mechanisms 36 are located in fig 3-4) adjacent to an air vent opening (32, fig 3-4) is configured as an operator part (the selection mechanisms 36 are for users to operate, therefore they form an operator part), and the operator part is operatively connected to an air-conditioning system that is situated in the motor vehicle (See fig 3, the buttons shows fan or auto or A/C, therefore the operator part is operatively connected to an air-conditioning system that is situated in the motor vehicle).
It would have been obvious at the time of filing to modify Yu in view of Nagasaka, Meckler as taught by Jablonski by locating the operator part to the area/surface adjacent an air 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762